Suit was brought against “ W. B. Fitzgerald & Co., a -firm composed of W. B. Fitzgerald of Wilcox county, .and Charles Fitzgerald and J. W. Connor of Pulaski county, as partners,” upon promissory notes. Each of the defendants was legally served. Judgment by default was rendered against “the defendants W. B. Fitzgerald & Co., and against W. B. Fitzgerald, Charles Fitzgerald ■and J. W. Connor, the individual members of said firm.” Execution issued against the goods, etc., “of W. B. Fitzgerald & Co., and of W. B. Fitzgerald, Charles Fitzgerald and J. W. Connor.” It was levied on land which was claimed by Missouri Connor. She moved to dismiss the levy for fatal variance between the judgment *530and declaration and between the execution and the judgment and declaration; and the motion was sustained.
J. H. Martin, for plaintiffs.
L. C. Ryan, for claimant.